Walker, J. The garnishee answered, that on the 13th day of April, 1861, he leased of Simpson, one of the judgment debtors, a piece of land, to raise thereon a single crop. The quantity was not then known, but it was agreed, by the terms of the lease, by plaintiff in error and A. H. Turner, as rent of the land, plaintiff in error was to pay four dollars per acre. On the day the lease was executed, it was assigned by indorsement to Turner. That Simpson then said he would leave the lease with Turner, and directed plaintiff in error to pay the rent to him. On measurement, the land was found to contain nineteen acres and three quarters. He also stated, that he did not understand at the time that the lease was assigned, although it might have been and he had been informed that it was, but he had no recollection of the fact, or of having been notified thereof, until after the service of the garnishee process, and there was no indorsement on the copy held by him. This lease was read in evidence, on the trial below. It appeared from the evidence that the lease was executed at the time it bore date, and was on the same day assigned to Turner. That the assignment was written on the lease, when it was executed. That Simpson left for Pike’s Peak the same day. The witness knew nothing of the consideration of the assignment, except as he learned it from Simpson. He learned from him that Turner had furnished him with money for the expedition, and that he wanted the lease, and other papers which he left with witness, to go to Turner, but he saw no money paid. Upon these facts, the court below found that plaintiff in error was indebted to Simpson in the sum of $78.66, for which judgment was rendered against him as garnishee. Was this such an assignment as vested in Turner an interest, that would defeat a recovery, by the creditors of Simpson, against the garnishee ? The lease was not negotiable, and the assignment did not pass the legal title. But in equity, all contracts and agreements may be assigned for a valuable consideration, and will be protected in that forum. It abundantly appears, that this assignment was duly made, and for a valuable consideration. Under this indorsement, Turner might have instituted suit, in the name of Simpson, for his use, recovered a judgment, and controlled its collection, independent of any action on the part of the lessor. After notice of the assignment to the lessee, his payment to the lessor would not have protected him against a recovery by the assignee. Prom these considerations it is manifest, that the beneficial interest in the rent was vested in Turner by the assignment. Does such an interest constitute a defense to this proceeding ? Equitable interests in choses in action, in modern times, have received a large protection by courts of law. In this respect, the rigid rules of the ancient common law, have been greatly relaxed. In this court it has been held, that courts of law will notice and protect the interest of equitable holders of choses in action, and especially so in this proceeding. In the case of Hodson v. McConnel, 12 Ill. 170, it was held that where a judgment is recovered, in the name of one person for the use of another, although the record fails to disclose that it was for his use, it was not subject to be garnisheed, for the payment of the debt of the nominal plaintiff. That decision is decisive of this case. In that case it was permitted to be shown, that a different person than the plaintiff on the record, was the equitable owner of the judgment, and his interest was protected. In this case, the assignment shows in whom is vested the equitable interest in the rent moneys, and it must be protected by the court. The judgment of the court below is reversed, and the cause ■remanded. Judgment reversed.